Name: Commission Regulation (EEC) No 2788/92 of 24 September 1992 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 9. 92 Official Journal of the European Communities No L 281 /43 COMMISSION REGULATION (EEC) No 2788/92 of 24 September 1992 fixing the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum ; Having regard to the Treaty establishing the European Economic Community, Whereas Article 3 of Regulation (EEC) No 1431 /76 defines the specific criteria to be taken into account when the export refund on rice and broken rice is being calcu ­ lated ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ;Whereas Article 17 of Regulation (EEC) No 1418/76 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas a separate refund should be fixed for packagedlong grain rice to accommodate current demand for the product on certain markets ; Whereas the refund must be fixed at least once a month ; whereas it may be altered in the intervening period ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situa ­ tion and the future trend with regard to prices and availa ­ bilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on the rice market and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances of the Community market ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 Q, as last amended by Regula ­ tion (EEC) No 2205/90 (8);Whereas export possibilities exist for a quantity of 1 5 000 tonnes of wholly milled rice, falling within CN codes 1006 30 92 900, 1006 30 94 900 and 1006 30 96 900 to certain destinations ; whereas the procedure laid down in Article 9 (4) of Commission Regulation (EEC) No 891 /89 (4), as last amended by Regulation (EEC) No 337/92 (^ should be used ; whereas account should be taken of this when the refunds are fixed :  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas Commission Regulation (EEC) No 1361 /76 (6) lays down the maximum percentage of broken rice Whereas it follows from applying these rules and criteriato the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto ; (') OJ No L 166, 25. 6 . 1976, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. (3) OJ No L 166, 25. 6. 1976, p. 36. (4) OJ No L 94, 7 . 4. 1989, p. 13 . 0 OJ No L 36, 13. 2. 1992, p. 15. (6) OJ No L 154, 15. 6. 1976, p. 11 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . (8) OJ No L 201 , 31 . 7. 1990, p. 9. No L 281 /44 Official Journal of the European Communities 25. 9. 92 Whereas Council Regulation (EEC) No 1432/92 ('), as amended by Regulation (EEC) No 2015/92 (2), prohibits trade between the Community and the Republics of Serbia and Montenegro ; whereas this prohibition does not apply to certain situations as given in the limitative enumeration laid down in Articles 2 and 3 ; whereas this should be taken into account when refunds are fixed ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76 with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 25 September 1992. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 151 , 3. 6. 1992, p. 4. (2) OJ No L 205, 22. 7. 1992, p. 2. 25. 9 . 92 Official Journal of the European Communities No L 281 /45 ANNEX to the Commission Regulation of 24 September 1992 fixing the export refunds on rice and broken rice (ECU/ tonne) Product code Destination (') of Refunds' (2) 1006 20 11 000   1006 20 13 000 01 132,80 1006 20 15 000 01 132,80 1006 20 17 000   1006 20 92 000   1006 20 94 000 01 132,80 1006 20 96 000 01 132,80 1006 20 98 000   1006 30 21 000   1006 30 23 000 01 132,80 1006 30 25 000 01 132,80 1006 30 27 000   1006 30 42 000   1006 30 44 000 01 132,80 1006 30 46 000 01 132,80 1006 30 48 000   1006 30 61 100 01 166,00 02 172,00 03 177,00 04 166,00 1006 30 61 900 01 166,00 04 166,00 1006 30 63 100 01 166,00 02 172,00 03 177,00 04 166,00 1006 30 63 900 01 166,00 04 166,00 1006 30 65 100 01 166,00 02 172,00 03 177,00 04 166,00 1006 30 65 900 01 166,00 04 166,00 1006 30 67100   1006 30 67 900   No L 281/46 Official Journal of the European Communities 25. 9. 92 (ECU /tonne) Product code Destination (') Amount of refunds (2) 1006 30 92100 01 166,00 02 172,00 03 177,00 04 166,00 1006 30 92 900 01 166,00 04 166,00 1006 30 94100 01 166,00 02 172,00 03 177,00 04 166,00 1006 30 94 900 01 166,00 04 166,00 1006 30 96100 01 166,00 02 172,00 03 177,00 04 166,00 1006 30 96 900 01 166,00 04 166,00 1006 30 98 100   1006 30 98 900   1006 40 00 000   (') The destinations are identified as follows: 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'Italia, 02 Zones I, II, III, VI, Ceuta and Melilla, 03 Zones IV, VII c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87. (2) Refunds for exports to the Republics of Serbia and Montenegro may only be granted for humanitarian aid supplied by charitable organizations fulfilling the conditions laid down in Article 2 (a) and Article 3 of Council Regulation (EEC) No 1432/92. NB: The zones are those defined in the Annex to Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).